Case 1:17-cv-06493-RJS Document 50 Filed 06/11/20 Page 1 of 2
    WESLEY M. MULLEN                                                   MULLEN P.C.
                                                             THE METLIFE BUILDING
                                                  200   PARK AVENUE | SUITE 1700
                                                             NEW YORK, NY 10166



                                                                              June 11, 2020

    Hon. Richard J. Sullivan
    United States Circuit Judge (sitting by designation)
    United States District Court
    Southern District of New York
    40 Foley Square
    New York, NY 10007

    sullivannysdchambers@nysd.uscourts.gov

    VIA CM/ECF AND EMAIL

            Re:     Hughes v. Benjamin, No. 17 CV 6493 (RJS)

    Your Honor,

    I represent Defendant Carl Benjamin in the captioned copyright action. Mr.
    Benjamin’s motion for an award of attorney’s fees and costs under 17 U.S.C. § 505
    and Fed. R. Civ. P. 54(d), (ECF Doc. No. 41), is fully submitted.

    I write briefly to apprise the Court of new developments that justify granting the
    requested relief.

    A.      SUMMARY OF THE MOTION

    The Court dismissed with prejudice Plaintiff’s meritless copyright claims. (ECF Doc.
    39.) Defendant’s motion seeks “a reasonable attorney’s fee” to the “prevailing party”
    under the Copyright Act. 17 U.S.C. § 505. (Mem. of Law (ECF Doc. 42) (“Mot.”).)

    The requested award is especially warranted in this case because — among other
    things — Plaintiff’s improper motives are contrary to the purposes of copyright.
    (Mot. at 6.) Plaintiff sued not because of the inherent merit of her claims, but out of a
    conspicuous desire to silence Defendant’s criticism, (id. at 7-8), while promoting her
    own YouTube channel, book, and personal celebrity, (id. at 9-10).

    The opposition contends, incorrectly, that motive is irrelevant. (Opp. (ECF Doc. 45)
    at 3; cf. Reply at 3 (collecting cases).) It also characterizes Plaintiff’s use of the
    lawsuit for publicity as mere “heat of the moment banter … .” (Opp. at 3.)

    B.      RELEVANT NEW DEVELOPMENTS

    Plaintiff continues to flog this lawsuit to her fans. Her recent conduct further
    demonstrates improper motive, and it further justifies the requested award.




                                          wmullen@mullenpc.com | (646) 632-3718
Case 1:17-cv-06493-RJS Document 50 Filed 06/11/20 Page 2 of 2
                                                                                      17 CV 6493
                                                                                    June 11, 2018
                                                                                       Page 2 of 2

    On June 3, 2020, Plaintiff tweeted to her hundreds of thousands of followers that
    “[t]he guy I sued for reuploading my content” — i.e., Defendant Mr. Benjamin —
    “made rape threats … .”1 (The allegation is false.) The same tweet publishes portions
    of what Plaintiff describes as her “email to [YouTube]” arguing that YouTube
    should ban Defendant’s content because Defendant has opinions that Plaintiff
    considers offensive. (Id.)

    In another tweet published the same day, Plaintiff claims she “had to sue” Mr.
    Benjamin but “lost the case” because “YouTube … won’t take a stand.”2 An
    embedded email from Plaintiff to YouTube argues that “YouTube is fully complicit
    in the moment we are in … ” because YouTube “thinks [Defendant’s content]
    should stay up.” (Id. (emphasis in original).)

    These tweets are yet more evidence of Plaintiff’s misuse of this lawsuit for publicity,
    (Mot. at 9-10), and as part of her effort to de-platform Mr. Benjamin, (id. at 7-9).
    They also refute the Opposition’s attempt to minimize Plaintiff’s conduct as an
    inconsequential mistake made in the “heat of the moment.”

    C.      CONCLUSION

    Plaintiff continues to brandish this lawsuit as a weapon in her attack on an
    ideological opponent that she sued for ideological reasons.

    Plaintiff continues to hawk the case in a social-media-celebrity advertisement aimed
    at her fans and followers.

    Plaintiff’s conduct of this litigation is contrary to the Copyright Act’s purpose of
    “enriching the … public through access to creative works.” Kirtsaeng v. John Wiley &
    Sons, Inc., 136 S.Ct. 1979, 1986 (2016). Directly contrary: Plaintiff is attempting to
    use copyright for the improper purpose of silencing critical speech.

    The Court dismissed Plaintiff’s strategic claims. Mr. Benjamin’s defense was efficient
    but not costless. (Mot. at 11-12 (fee summary).) For the reasons stated, the Court
    should grant the motion and award to Defendant a reasonable fee.

    Respectfully submitted,



    Wesley M. Mullen

    Cc:     Kristin Grant, Esq. (via CM/ECF and email)

    1
      See Akilah Hughes (@AkilahObviously), Twitter (June 3, 2020, 4:51 PM),
    https://twitter.com/AkilahObviously/status/1268284161019666433 (last accessed June 11, 2020)
    (archived image available from counsel’s file upon request).
    2
      Akilah Hughes (@AkilahObviously), Twitter (June 3, 2020, 4:22 PM),
    https://twitter.com/AkilahObviously/status/1268276810111807488 (last accessed June 11, 2020)
    (archived image available from counsel’s file upon request).



                                            wmullen@mullenpc.com | (646) 632-3718
